Citation Nr: 0513982	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for sleep 
apnea.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active military service from June 1972 to 
June 1992.

This appeal arises from a June 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for sleep apnea.  

In February 2005, the veteran was afforded a hearing before 
Constance B. Tobias, who is the member of the Board rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2000, the RO 
denied a claim for service connection for sleep apnea.  

2.  New evidence received since the RO's July 2000 decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2000 decision, which denied a claim for 
service connection for a sleep apnea, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  New and material evidence has not been received since the 
RO's July 2000 decision, and the claim for sleep apnea is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran argues that new and material evidence has been 
presented to reopen a claim for service connection for sleep 
apnea. 


Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

In January 1999, the RO denied a claim for service connection 
for "obstructive sleep apnea, status post 
uvulopalataopharyngoplasty (claimed as sleep disorder due to 
undiagnosed illness)."  The veteran was notified of this 
decision and of his procedural and appellate rights in a 
January 1999 letter.  The veteran did not file a notice of 
disagreement to this decision within one year of receipt of 
the decision notification.  As such, the January 1999 
determination became final.  See 38 U.S.C.A. § 7105(c).  On 
two occasions, the veteran subsequently filed to reopen his 
claim, and the RO denied the claims in May 1999, and July 
2000.  In each case, there was no appeal, and the decisions 
became final.  Id.

In January 2002, the veteran again filed to reopen his claim.  
In June 2002, the RO denied the claim.  In this regard, in 
the RO's June 2002 rating decision on appeal, it framed the 
issue as a straightforward claim for service connection.  
However, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  The veteran was 
notified of this requirement at his February 2005 personal 
hearing before the undersigned. He and his representative 
presented testimony and argument regarding the question of 
whether new and material evidence has been submitted since 
the RO's July 2000 decision.  See 38 U.S.C.A. § 5108.  

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence of record at the time of the RO's July 2000 
decision included the veteran's service records, which showed 
that in August 1984, he was treated for tonsillar enlargement 
and tonsillopharyngitis.  There was also evidence that the 
veteran was periodically treated for such conditions as 
sinusitis, pharyngitis, and allergic rhinitis.  A July 1991 
report showed treatment for left shoulder symptoms, and noted 
"[Patient] also relates has sleep disorder ? etiol[ogy], 
wakes every 2 h[ours] in pain."  The veteran's separation 
examination report, dated in March 1992, showed that his 
nose, sinuses, and mouth and throat, were clinically 
evaluated as normal, with the exception of chronic sinusitis.  
In an accompanying "report of medical history" the veteran 
reported a history of "frequent trouble sleeping," 
described as four hours per day.  

As for the post-service medical evidence, it consisted of VA 
outpatient treatment, and examination reports, dated between 
1992 and 2000.  This evidence indicated the following: in 
October 1994, the veteran denied insomnia; he was noted to be 
obese; in September 1996, he underwent a 
uvulopalataopharyngoplasty and bilateral palatine 
tonsillectomy; in May 1997, he complained of sleep apnea 
symptoms; he was subsequently diagnosed with obstructive 
sleep apnea, and he was advised to lose weight.  At the time 
of the RO's July 2000 denial of the claim, there was no 
competent evidence showing that sleep apnea was related to 
the veteran's service.  

The medical evidence received since the RO's July 2000 
decision consists of VA reports, dated between 1996 and 2002.  
This evidence includes a June 1996 VA report which contains a 
provisional diagnosis of obstructive sleep apnea.  Other 
reports show treatment for conditions that included 
obstructive sleep apnea.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for sleep 
apnea, and that the RO's July 2000 denial of the claim 
remains final.  The submitted evidence shows that the veteran 
has received treatment for sleep apnea, with diagnoses that 
include obstructive sleep apnea dated no earlier than four 
years after separation from service.  However, diagnoses of 
sleep apnea were already of record at the time of the RO's 
July 2000 decision, and none of this evidence contains 
competent evidence showing that the veteran's sleep apnea is 
related to his service.  

The Board notes that this is the veteran's third attempt to 
reopen this claim, and that at his hearing before the 
undersigned, he testified that he would provide medical 
evidence of a nexus between his sleep apnea and his service.  
However, there is no record that he did so.  Although the 
veteran submitted a July 1991 service medical report in 
support of his claim at the time of his Board hearing, this 
report was of record at the time of the RO's July 2000 
decision, and is not new.  The only other pertinent evidence 
received since the RO's July 2000 denial of the claim 
consists of oral and written testimony from the veteran.  A 
review of these statements shows that it is essentially 
argued that the veteran began having sleep apnea symptoms in 
1985.  However, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156; Hodge, supra.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for sleep apnea.  As such, the RO's July 2000 denial of the 
claim remains final.  38 U.S.C.A. § 7105(c).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id. This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).
The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in March 
2002 and November 2003 that informed him of the type of 
information and evidence necessary to reopen his claim.  In 
addition, by virtue of the rating decision on appeal, and the 
statement of the case (SOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  Further, at his 
February 2005 Board hearing the veteran acknowledged that he 
was aware that medical evidence of a nexus between his sleep 
apnea and his service was necessary to reopen his claim.  

With regard to elements (2) and (3), the Board notes that the 
RO's November 2003 letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contained a specific request 
that the veteran provide additional evidence in support of 
his claim.  He was asked to tell VA about any other records 
that might exist to support his claim, and was informed that 
he should "Send us any medical reports you have."  The 
letter also requested the appellant to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a July 2003 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal notice letters to 
the appellant. However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above. Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied. Here, the Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless. 
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical records and VA treatment 
records.  As the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for sleep apnea.  The appeal 
is denied.  


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


